DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  T.I.O. MEDICAL INTERVENTION, LLC, a/a/o ALFONSO POWELL,
                         Appellant,

                                    v.

              SECURITY NATIONAL INSURANCE COMPANY,
                             Appellee.

                              No. 4D21-649

                         [December 22, 2021]

   Appeal from the County Court for the Seventeenth Judicial Circuit,
Broward County; Daniel J. Kanner, Judge; L.T. Case Nos. COCE17-9918
and CACE20-20729 (AP).

  John C. Daly, Jr., Matthew C. Barber and Christina M. Kalin of Daly &
Barber, P.A., Plantation, for appellant.

   Lauren Faranda, Sunia Y. Marsh and Olga Acosta Farmer of the Law
Offices of Sanabria & Marsh, Oklahoma City, Oklahoma, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., WARNER and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.